In an action to recover damages for personal injuries, the defendant Peekskill Lincoln Mercury, doing business as Canora Lincoln Mercury, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered February 6, 2003, as denied that branch of its motion pursuant to CPLR 3025 (b) which was for leave to amend its answer to include the affirmative defense of lack of permissive use.
Ordered that the appeal is dismissed, without costs or disbursements. A
judgment was entered in this action on July 7, 2004. A no- tice of appeal from the judgment was filed but that appeal was not perfected. By decision and order on motion dated September 23, 2004, the instant appeal was held in abeyance pending hear- ing and determination of the appeal from the judgment. The ap- peal from the judgment was dismissed for failure to prosecute by decision and order on motion of this Court entitled “In the Matter of the Dismissal of Causes for Failure to Perfect-April 2005 Calendar,” dated May 10, 2005. The right of direct appeal from the order entered February 6, 2003, terminated with the entry of the judgment in the action (see Matter ofAho, 39 NY2d 241, 248 [1976]). Accordingly, since the appeal from the judg- ment was dismissed, this appeal must also be dismissed. Schmidt, J.P, Cozier, Goldstein and Skelos, JJ., concur. 12